Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
DETAILED ACTION
REASONS FOR ALLOWANCE
The rejections to Claims 1-20 under non-statutory double patent are withdrawn in light of the terminal disclaimer filed and approved on 5/12/22.

The objections to Claims 1 and 11 are withdrawn in light of Applicant’s amendment filed on 4/18/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WEBER, US Patent No.: 7,216,092; LOUI, US Pub. No.: 2006-0090141; ZHANG, US Pub. No.: 2009-0327418) does not teach nor suggest in detail the limitations: 
“A method for providing respectively customizable interactive audio/video content to each of a plurality of computing devices, the method comprising: accessing, by at least one processor, a memory that stores code for configuring the at least one processor; generating, by the at least one processor, a coordinated presentation by integrating in the memory, via a video mixer, one or more images captured by at least one camera respectively configured with at least one of a plurality of user computing devices during a video conferencing session, wherein the coordinated presentation is configured to enable respective interaction at each of a plurality of remote devices, such that results of a respective interaction at a particular remote device are viewable at the particular remote device but are not viewable at other of the remote devices, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices; and processing, by the at least one processor, the coordinated presentation to provide an abridged version of the coordinated presentation for at least one remote computing device” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WEBER does not teach or suggest in detail a system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices that includes a camera that is accessible by the at least one processor and that is configured to capture one or more images.  The prior art is also silent as to generating a coordinated presentation by integrating via a video mixer for video teleconferencing, one or more images from the camera with content selected by at least one user, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices and process the coordinated presentation to provide an abridged version of the coordinated presentation at least one of the remote devices as presented by the Applicant.  
WEBER only teaches a video mixer stored in the memory that can mix graphical content.  The prior art also teaches respective interaction at each of a plurality of remote devices, such that results of a respective interaction at a particular remote device are viewable at the particular remote device but are not viewable at other of the remote devices.  The closest NPL LIAO (LIAO, “Shared interactive video for teleconferencing”, 2003) discusses generally coordinated presentations on remote devices but the system is not interactive nor does the system contain a video mixer, camera to use to mix content, or a coordinated presentation feature that would transmit to the one or more remote devices and process the coordinated presentation to provide an abridged version of the coordinated presentation at least one of the remote devices.
Whereas, as stated above, Applicant’s claimed invention recites a system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices that includes a camera that is accessible by the at least one processor and that is configured to capture one or more images.  The invention also claims generating a coordinated presentation by integrating via a video mixer for video teleconferencing, one or more images from the camera with content selected by at least one user, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices and process the coordinated presentation to provide an abridged version of the coordinated presentation at least one of the remote devices. 
 So as indicated by the above statements, Applicant’s presented claims are allowed in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-8, 10-18, 20 are allowed
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481